Title: To Alexander Hamilton from Christopher Richmond, 26 June 1794
From: Richmond, Christopher
To: Hamilton, Alexander


Baltimore, June 26, 1794. “Your letter addressed to the collector of this port relating to the Interest on Zacharie, Coopman, & cos bonds came to my hands Yesterday. In answer thereto I have thought it best to Transmit a copy of the Interest account against them made out on the fourth of June by Mr. Delozier. From this it is probable you will obtain the best Information upon the Subject, that this office can afford.”
